Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 7/19/2021.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Mueller (2006/0235755) in view of Hepperla et al. (2015/0331395 hereinafter Hepperla). 
	With respect to claim 1, Mueller teaches a method implemented on a dongle device for controlling menu board items on an attached display device (Abstract).
	On the dongle device, receiving content for a menu board from an electronic computing device (i.e. the POS server 105 is operable to manage and/or optimize the distribution and display of offer, product, menu, and/or advertising information. The 110,  directly to transmit the menu information)(see paragraphs 0031, 0033 and Figures 1A, 1B);
	Transferring the menu board content to the display device for display on the display device (See display device 110);
	Receiving information regarding sales of items listed on the menu board, the information identifying purchasing trends for the items listed on the menu board and dynamically updating a display of the menu board items based on the identified purchasing trends (i.e. For example, an available menu may be updated based on transaction volume, revenue management information, and/or other types of information, to add, remove, or modify which items are presently available for sale. Then, a display of a menu/advertisement device is updated based on the updated set of items available).
	With respect the dongle device being an electronic physically connected to the display device for receiving sales items from items listed on a menu and of updating the display of the items on the menu board based on the buying trends. Mueller teaches the POS server 105 is operable to manage and/or optimize the distribution and display of offer, product, menu, and/or advertising information. The POS server 105 may communicate with the processor of devices 110,  directly to transmit the menu information)(see paragraphs 0031, 0033 and Figures 1A, 1B). Mueller is silent as to the dongle device being an electronic device physically connected to the display device.   On the other hand, Hepperla teaches on paragraphs 0006-0007 ”to perform a menu or firmware update for the kitchen equipment, the updated menu or firmware would be copied to a memory device, such as a USB drive, that would then be used to copy 

	With respect to claim 14, Mueller as dongle device, a processor and system memory, the system memory (Figure 2)  including instructions which, when executed by the processor cause the dongle device to:
	receive signage for an electronic menu board from a server computer, the signage including textual and graphic content, the electronic menu board being operational in a restaurant (i.e. an end user (e.g., a restaurant manager) is able to perform manual upgrades to a combined point-of-sale digital menu board system via either a "back office" server (e.g., a restaurant server located at a restaurant) or a remote server (e.g., a corporate server) in communication via a network with the local in-store server)(paragraph 0221);
	transfer the signage to a display device attached to the dongle device for display on the display device ; receive statistical data regarding sales of the items listed on the sale. Then, a display of a menu/advertisement device is updated based on the updated set of items available);
	receive a geographical location of the restaurant; and dynamically update a display of the electronic menu board items based on the identified purchasing trends and the geographical location of the restaurant (a location 410 that indicates a location, specific display device, and/or type of display device (e.g., customer display device, digital menu board ("digital menu board").
	With respect the dongle device being an electronic physically connected to the display device for receiving sales items from items listed on a menu and of updating the display of the items on the menu board based on the buying trends. Mueller teaches the POS server 105 is operable to manage and/or optimize the distribution and display of offer, product, menu, and/or advertising information. The POS server 105 may communicate with the processor of devices 110,  directly to transmit the menu information)(see paragraphs 0031, 0033 and Figures 1A, 1B). Mueller is silent as to the dongle device being an electronic device physically connected to the display device.   On the other hand, Hepperla teaches on paragraphs 0006-0007 ”to perform a menu or firmware update for the kitchen equipment, the updated menu or firmware would be copied to a memory device, such as a USB drive, that would then be used to copy the updated menu or firmware to the kitchen equipment. For example, a user may 
 
	With respect to claim 2, Mueller teaches dynamically updating the display of the menu board items based on the identified purchasing trends, and a geographical location of the dongle device (a location 410 that indicates a location, specific display device, and/or type of display device (e.g., customer display device, digital menu board ("digital menu board").

	With respect to claim 3-5, 15, Mueller further teaches the sales items listed on the menu board comprises a quantity of items purchased, monetary amount (paragraph 0085 for management information could reflect the number of items that have been sold over a given period of time (e.g., a transaction volume for that item) and a date and time of the items purchased, sales volume delineated by time and hour (paragraph 0136).

 /advertisement display device and/or a customer display device operable to (i) receive price and/or content information (e.g., from a restaurant server, from a point-of-sale terminal), update any stored price and/or content information as necessary in accordance with the received information, and output an indication of some or all of the updated information. For example, the display of a digital menu board may be updated to reflect a change in the price of a menu item based on information received from a restaurant server)(paragraph 0100).

	With respect to claims 7-8, Mueller teaches the information regarding the advertisements comprises one or more specific videos or graphics to be displayed on the menu board and placement positions (i.e. images or other content of items (e.g., video/audio advertisements, text descriptions) to display at one or more types of display devices, [0095] (iv) the size of displayed content (e.g., font size, image size), [0096] (v) where descriptions and/or images are placed (e.g., a menu board layout)(paragraph 0091).

	With respect to claim 9, Mueller teaches re-arranging an order on the menu board based on purchasing trends; (see paragraph 0229).

	
	Claims 10-11, 16 further recite highlighting one or more items on the menu based on purchasing trends by flashing or changing a color of the items on the menu board based on the purchasing trends.  Mueller teaches on paragraph 0229 re-arranging the menu to emphasize regular items ordered before. Mueller is silent as to changing the color or flashing of the items on the menu but it would have been obvious given the teachings of Mueller to do so in order further bring into Attention the items.

	Claims 12-13, 18-19 further recite monitoring traffic of customers who enter a geographical location where the dongle device is located and the communication being received at the dongle device from each customer via a short-distance wireless communication protocol.  Mueller teaches on paragraph 0034 “communication between the devices 110, 115 and 120” and on “ a location 410 that indicates a location, specific display device” It would have been obvious given Mueller’s invention to have included monitoring the location of the customer who enter the store using a short-distance wireless in order to better allow the system of Mueller to better customize the menu items based a location 410.

	With respect to claim 17, Mueller teaches dynamically update the display of the electronic menu board items comprises adding a video advertisement for a menu items for which sales ae below expectations (i.e. the types of items and/or advertisements, and/or display configuration of one or more menu/advertisement boards, for example, could be adjusted by an adaptive system to increase performance as measured by, e.g. transaction time, offer acceptance rates, item selection, profitability, etc)(paragraph 0081).


	With respect to claim 20, Mueller teaches  Mueller as dongle device, a processor and system memory, the system memory(Figure 2)  including instructions which, when executed by the processor cause the dongle device to:
	receive signage for an electronic menu board from a server computer, the signage including textual and graphic content, the electronic menu board being operational in a restaurant (i.e. an end user (e.g., a restaurant manager) is able to perform manual upgrades to a combined point-of-sale digital menu board system via either a "back office" server (e.g., a restaurant server located at a restaurant) or a remote server (e.g., a corporate server) in communication via a network with the local in-store server)(paragraph 0221);
	transfer the signage to a display device attached to the dongle device for display on the display device ; receive statistical data regarding sales of the items listed on the electronic menu board; identify purchasing trends from the statistical data regarding the sales of the items listed on the electronic menu board  (i.e. For example, an available menu may be updated based on transaction volume, revenue management information, and/or other types of information, to add, remove, or modify which items are presently sale. Then, a display of a menu/advertisement device is updated based on the updated set of items available);
	receive a geographical location of the restaurant; and dynamically update a display of the electronic menu board items based on the identified purchasing trends and the geographical location of the restaurant (a location 410 that indicates a location, specific display device, and/or type of display device (e.g., customer display device, digital menu board ("digital menu board");
	dynamically update the display of the electronic menu board items comprises adding a video advertisement for a menu items for which sales ae below expectations (i.e. the types of items and/or advertisements, and/or display configuration of one or more menu/advertisement boards, for example, could be adjusted by an adaptive system to increase performance as measured by, e.g. transaction time, offer acceptance rates, item selection, profitability, etc)(paragraph 0081).
	With respect the dongle device being an electronic physically connected to the display device for receiving sales items from items listed on a menu and of updating the display of the items on the menu board based on the buying trends. Mueller teaches the POS server 105 is operable to manage and/or optimize the distribution and display of offer, product, menu, and/or advertising information. The POS server 105 may communicate with the processor of devices 110,  directly to transmit the menu information)(see paragraphs 0031, 0033 and Figures 1A, 1B). Mueller is silent as to the dongle device being an electronic device physically connected to the display device.   On the other hand, Hepperla teaches on paragraphs 0006-0007 ”to perform a menu or firmware update for the kitchen equipment, the updated menu or firmware would be 
	  
	

References of record but not applied:
	Article, titled “Sysview Digital Menu Board” teaches using the sysview Message Manager you can easily setup your products, description, pricing and nutritional information ready for publishing to your digital menu boards. Once setup, use you mobile phone, tablet or PC to manually change a product or price and watch as your menu board updates automatically; either on a single digital menu board or thousands across all your restaurants.
	KR 2016/0082322 A teaches, the invention may comprise a PC and a mobile web browser, digital signage (Digital Signage) control apparatus and signage data management between to digital for that method, the agent program drive, database, digital signage monitoring through, through which monitoring the state of the digital signage in real time, a digital signage control, and the manufacturer or by signage model to control the digital signage using different protocols and different communication method via a PC or a mobile web browser, according to the monitoring result to provide an apparatus and method that is an object.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Points of contact
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688